Citation Nr: 1234039	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  07-22 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than March 17, 1994, for the assignment of a total disability rating based on individual unemployability (TDIU) pursuant to 38 C.F.R. § 4.16(b) (2011). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active duty service from November 1971 to October 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran testified before the undersigned Veterans Law Judge in March 2010.  A transcript of the hearing is of record. 

In November 2010, the Board granted the Veteran's claim of entitlement to an effective date earlier than January 27, 1997, for the assignment of a TDIU pursuant to 38 C.F.R. § 4.16(a) (2011), and assigned March 17, 1994, as the appropriate effective date.  The Board remanded the remaining issue of entitlement to an earlier effective date for the assignment of a TDIU pursuant to 38 C.F.R. § 4.16(b) for 
additional development.  The file has now been returned to the Board for further consideration.

The issue of entitlement to an effective date earlier than March 17, 1994, for the assignment of TDIU pursuant to 38 C.F.R. § 4.16(b), addressed in the REMAND portion of the decision below, is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claim.

By the Board's November 2010 grant, the Veteran was assigned an effective date of March 17, 1994, for a TDIU.  However, the Board, in its November 2010 remand, determined that additional development was required to adjudicate whether the Veteran may be entitled to an effective date earlier than March 17, 1994, for the assignment of TDIU, pursuant to 38 C.F.R. § 4.16(b).  Unfortunately, still additional development is required.  Specifically, the AMC must refer the issue on appeal to the Director of the VA Compensation and Pension Service for extraschedular consideration.

Prior to March 17, 1994, the Veteran was only service-connected for residuals of an abdominal hysterectomy, rated as 30 percent disabling.  A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  Thus, prior to March 17, 1994, with only one service-connected disability rated less than 60 percent, she did not meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  

However, if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the Veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities.  38 C.F.R. § 4.16(b). 

In its prior remand, the Board pointed out that the Veteran reported in September 1992 that she last worked in May 1990 and that she did not anticipate working in the future.  In support of her contentions, she submitted an August 1991 letter from a nurse practitioner noting that she had to quit her job and an August 1991 letter from a VA physician indicating that she is "unable to function in a daily job."  The Board further noted that the Veteran reported, in a September 1993 Regional Office hearing, that she had been psychologically depressed as a result of never having been able to have children of her own.  The Board thus found that there was some question as to whether the Veteran's unemployability was related to her sole service-connected disability during this time period, residuals of an abdominal hysterectomy. 

The Secretary must make a reasonable effort to obtain a medical opinion when it is necessary to substantiate a claim for benefits.  38 U.S.C. § 5103A(d) (West 2002); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); see also Chotta v. Peake, 22 Vet.App. 80, 85 (2008) (explaining that the duty to provide a medical opinion or examination is not automatic, but if one is required, it may include obtaining a retrospective medical opinion).  The Secretary must treat an examination or opinion as being necessary if the evidence of record does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C. § 5103A(d)(2)(c).  Given medical evidence of record indicating that the Veteran was unable to work prior March 17, 1994, the Board found, in its November 2010 remand, that a retroactive opinion was required to determine the extent that the Veteran's occupational impairment has been a manifestation of her service-connected residuals of an abdominal hysterectomy. 

The Board directed the AMC that if it was determined that the Veteran's service-connected residuals of an abdominal hysterectomy rendered her unable to obtain and maintain gainful employment prior to March 17, 1994, the matter should then be forwarded to the Director of VA Compensation and Pension for extraschedular consideration, to determine whether she is entitled to a TDIU prior to March 17, 1994, pursuant to 38 C.F.R. § 4.16(b). 

The AMC obtained a VA psychiatric opinion in March 2011.  The examiner, subsequent to review of the claims file, opined that it is more likely than not that the Veteran was unable to maintain substantial gainful employment from May 1990.  He reasoned that at that time, she had come to feel that she could no longer deal with the stress of her hospital employment and there were multiple consultations and psychiatric visits subsequent to that indicating her profound symptomatology.  The examiner reported that the evidence revealed that the Veteran's PTSD was etiologically related to her hysterectomy and to her emotional responses to the loss of her generative ability in her 20's.  He concluded that the Veteran's psychiatric disorder can reasonably be termed a residual of her abdominal hysterectomy.  The examiner noted that he had twice examined the Veteran in detail, once in 1998, and once in 2009; and that reports of the examinations detailed the acquisition of her PTSD, resulting from her in-service abdominal hysterectomy.  The examiner cited the Veteran's employment history specific to her stopping work in 1990.  

The AMC obtained a VA medical opinion in April 2011.  The examiner, subsequent to review of the claims file, opined that she was unable to find evidence that any physical result of the abdominal hysterectomy rendered the Veteran unable to secure or follow a substantially gainful occupation prior to March 17, 1994.  The examiner cited the Veteran's medical history specific to her in-service July 28, 1978 total abdominal hysterectomy, including an uncomplicated surgical course and recovery.  The examiner noted that it appeared clear that the Veteran had has numerous emotional responses to the loss of her generative life in her late 20's.  Significantly, the examiner reported that she deferred the psychiatric issues to the VA psychiatric evaluation performed in March 2011. 

Based on the forgoing, the AMC, in its January 2012 Supplemental Statement of the Case (SSOC), determined that there was no evidence that the Veteran's service-connected abdominal hysterectomy precluded her from obtaining or sustaining gainful employment prior to March 17, 1994 and the claim was thus not appropriate for referral to the Director of the VA Compensation and Pension Service for extraschedular consideration.

The Board disagrees, and finds that the evidence of record; specifically, the March 2011 VA opinion, indicates that the Veteran was unable to obtain and maintain gainful employment prior to March 17, 1994. While service connection was not yet in effect for PTSD prior to March 17, 1994, as a secondary condition to the Veteran's service-connected abdominal hysterectomy; the Board, in its November 2010 remand, specifically sought a medical opinion speaking to the extent that the Veteran's occupational impairment has been a manifestation of her service-connected residuals of an abdominal hysterectomy.  To be clear, while a separate disability rating was not in effect for any psychiatric disorder prior to March 17, 1994, the evidence of record clearly indicates that the residuals of the Veteran's service-connected abdominal hysterectomy have included psychiatric components prior to March 17, 1994.  

The Board is not able to grant an earlier effective date for the assignment of a TDIU pursuant to 38 C.F.R. § 4.16(b) in the first instance.  See Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009); Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (holding that the Board cannot award a TDIU under § 4.16(b) in the first instance because it has no power to do so).  Although the Board may not award benefits under § 4.16(b) in the first instance, it may adjudicate whether a referral to the appropriate officials is warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).  Although Bagwell and Floyd only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the appropriate officials, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As the Board finds that, despite not meeting the percentage requirements for a TDIU pursuant to 38 C.F.R. § 4.16(a), the Veteran is nonetheless unable to secure or follow a substantially gainful occupation as a result of her service-connected residuals of an abdominal hysterectomy and the matter must be forwarded to the Director of VA Compensation and Pension for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veterans' claim of entitlement to an effective date earlier than March 17, 1994, for the assignment of a TDIU to the Director of VA Compensation and Pension Service for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b). 

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the AMC must furnish the Veteran and her representative a SSOC, with consideration of all evidence received since the January 2012 SSOC, and the Veteran should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


